IN THE SUPREME COURT OF THE STATE OF DELAWARE

REBECCA CLARK,                              §
                                            §    No. 309, 2019
       Appellant-Below,                     §
       Appellant,                           §    Court Below: Superior Court
                                            §    of the State of Delaware.
       v.                                   §
                                            §    C.A. No. N18A-03-004
STATE OF DELAWARE,                          §
                                            §
       Appellee-Below,                      §
       Appellee.                            §

                           Submitted: January 8, 220
                           Decided: January 31, 2020

Before SEITZ, Chief Justice; VALIHURA and VAUGHN, Justices.

                                    ORDER

      This 31st day of January 2020, the Court having considered this matter on the

briefs filed by the parties has determined that the final judgment of the Superior

Court should be affirmed on the basis of and for the reasons assigned by the Superior

Court in its opinion dated June 19, 2019.

      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                       BY THE COURT:


                                       /s/ James T. Vaughn, Jr.
                                        Justice